Clarke, P. J. (dissenting):
I dissent. It appears that the decedent lived from before 1908, down until her death on June 20, 1915, continuously in boarding houses kept by the plaintiff’s sister under an agreement that the decedent should pay fifty dollars per week for her rooms and hoard including the serving of her meals in her room, and that the decedent paid plaintiff’s sister for her hoard according to and under that agreement during all the time the decedent hoarded with her. The plaintiff lived with her sister, the keeper of a boarding house, and worked for her. Beginning in December, 1913, the plaintiff was paid for her services by the decedent down to the time of decedent’s death, that is, over a period of a year and one-half, at the rate of fifty dollars a month, and her sister was paid fifty dollars a week for the board of the decedent and also nine dollars a week, the wages of a servant to take plaintiff’s place in the kitchen.
Ho claim is made here for payment of plaintiff’s services during said period of a year and one-half and it does not appear that any claim for the payment of services beyond the amount paid to plaintiff’s sister during the period prior to the last year and one-half was ever presented during the lifetime of the decedent. It seems incredible that if there had been an express contract to pay for such services extending over such a long period of time no claim should have been put in and no settlement had and no amounts paid. Giving the testimony as to the casual talks of the decedent with the various ladies who have testified the full effect which we are allowed to under the well-established authorities I think they indicate merely an intention upon the decedent’s part to make plaintiff a gift, or to remember her in her will, which intention was not carried out.
The fact that plaintiff was fully paid upon an established contract for the last year and one-half of the decedent’s life satisfies me that no previous contract had been entered into. The cases are numerous which hold that claims against *592estates resting on oral evidence are under suspicion from the outset and all the more so when old and stale. They have to be proved by clear and most convincing evidence of disinterested and unbiased witnesses before they can be allowed. If the evidence does not come up to this standard the case is not one for the jury. A few of such cases are, Kearney v. McKeon, (85 N. Y. 136); Matter of Van Slooten v. Wheeler (140 id. 624); Dueser v. Meyer (129 App. Div. 598); Butcher v. Geissenhainer (125 id. 272); Matter of Dole (168 id. 253); Matter of Doubleday (173 id. 743).
In my opinion the complaint was properly dismissed, and the judgment appealed from should be affirmed.
Laughlin, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.